DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
Claims 6, 8, 10-14, 27 are allowed.
The prior art of record fails to teach or fairly suggest matching the first nibble of the plurality of nibbles of the logical block address  through a first page of a trie mapping  to an identified region of a flash translation layer without selecting all of the plurality of nibbles of the logical block address; and searching, based on a result of the matching, the identified region of the flash translation layer without searching all individual entries of the flash translation layer, together with all other claim elements as recited in independent claim 6 and substantially similar to independent claim 10.
Thus prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        June 3, 2021